Fourth Court of Appeals
                                           San Antonio, Texas
                                                   April 4, 2014

                                              No. 04-13-00792-CV

                                                 Richard LARES,
                                                    Appellant

                                                          v.

                                                Martha FLORES,
                                                    Appellee

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2006-CI-15663
                            Honorable Solomon Casseb, III, Judge Presiding


                                                  ORDER
        We grant appellant an extension of time until May 15, 2014 to file a brief complying
with this court’s order dated March 20, 2014.1 Appellant is advised that no further extensions of
time will be granted. If a complying brief is not filed by the date ordered, the appeal may be
dismissed.

           We deny appellant’s motion for appointment of counsel.

        Appellant is advised to cite to the appellate record as follows. Cite to the reporter’s
record by stating the date of the hearing (10/22/13 or 12/8/14), page number, and, if relevant, the
line number. Cite to the clerk’s record by referring to either the Clerk’s Record or Supplemental
Clerk’s record and the page number therein, and/or by identifying the specific document referred
to by title. The recording information that appellant complains is not legible is not relevant to
the substance of the record or necessary for citing to the record.

       Appellant is reminded that he must serve a copy of all pleadings he files with this court
on counsel for appellee2 and that each pleading must contain a certification that he has done so.
TEX. R. APP. P. 9.5.




1
    Copies of Rules of Appellate Procedure 9.5 and 38.1 are attached to this order.
2
    Appellee’s counsel, Betsy Riley, may be served by mail at 206 E. Locust St., San Antonio, TX 78212.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court